DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a system for driving an accessory of a vehicle, the system comprising: a power take-off (PTO) device; two electric motors, wherein the second electric motor has a smaller power capacity than the first electric motor; and an engageable mechanical connector couples the PTO device an accessory, the mechanical connector is able to engage, such that the shaft of the second electric motor is coupled with the PTO device when a speed of the PTO device is within a predetermined speed range; and disengage, such that the shaft of the second electric motor is decoupled from the PTO device when a speed of the power take-off is outside the predetermined speed range and the remaining structure of claims 1 and 6.
The prior art does not anticipate or render obvious a method for controlling  mechanical power delivery to a mechanically driven accessory of a vehicle having the steps of receiving a first speed of a power take-off (PTO) device at a first time; comparing the first speed of the PTO device to a predetermined speed range; based on the comparison of the first speed to the predetermined speed range, engaging a 
The prior art does not anticipate or render obvious a method for controlling mechanical power delivery to a mechanically driven accessory of a vehicle, the method having the steps of generating, by the first electric motor, electric power from the mechanical power; charging at least one battery of the vehicle with the electric power generated from the first electric motor; providing electric power from the at least one battery to a second electric motor of the vehicle; generating, by the second electric motor, mechanical power from the electric power provided by the at least one battery; and driving an accessory of the vehicle with the mechanical power generated from the second electric motor and the remaining steps of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,084,373 to Fortune et al. and U.S. Publication No. 2020/0247239 to Stoltz both teach a vehicle with two motors, however, they both lack a teaching of engaging and disengaging an accessory from a motor when there is a predetermined speed range.
Canadian Patent No. CA3046781 to Vengas et al. teaches an engine that can disconnect with an accessory.
Japanese Patent No. JP3584680 teaches a hybrid with two motors, but lacks a teaching of a clutch working when there is a predetermined speed range as claimed in the subject application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3655